 

EXHIBIT 10.37

FIRST AMENDMENT TO LEASE AGREEMENT BETWEEN

MARINA BOULEVARD PROPERTY, LLC AND

SANGAMO THERAPEUTICS, INC.

 

THIS FIRST AMENDMENT  TO  LEASE  AGREEMENT  (this "Amendment") is

made as of January I, 2019 ("Effective Date"), by and between MARINA BOULEYARD
PROPERTY, LLC, a Delaware limited liability company ("Landlord''), and SANGAMO
THERAPEUTICS,  INC, a Delaware corporation ("Tenant").

 

RECITALS

 

WHEREAS, Landlord and Tenant are pat1ies to that certain Lease Agreement dated
November 3, 2017 (the "Lease"), pursuant to which Landlord has leased to Tenant
certain premises comprising the entire rentable square feet of the building
located at 7000 Marina Boulevard, Brisbane, California (the ;'Building"), which
contains approximately 87,695 rentable square feet in the aggregate (the
"Premises"). The Building is part of a multi-building complex known as Marina
Landing.

 

WHEREAS, Landlord and Tenant desire to amend ce11ain provisions of the Lease as
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and  for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant agree that the Lease is
amended as follows:

 

1.DEFINED TERMS. Capitalized tenns used and not otherwise defined herein shall
have the same meanings ascribed to them in the Lease.

 

 

2.

TENANT IMPROVEMENT ALLOWANCE REQUEST

 

(a) Landlord and Tenant acknowledge that under Section  2. I of Exhibit  D  to
the Lease (the "Tenant Work Letter"), the deadline for Tenant to request
disbursements of the Tenant Improvement Allowance, Additional Tenant Improvement
Allowance, HVAC Allowance and Roof Allowance currently expires on the date that
is nine (9) months after the Commencement Date (the "Allowance Expiration
Date"). Section 2. I of the  Tenant  Work Letter is hereby amended to extend the
Allowance Expiration Date to July 31, 2019.

 

 

3.

TENANT CONTRIBUTION; ADDITIONAL TENANT IMPROVEMENT ALLOWANCE.

 

(a)Each of Section 2.1.1 of Exhibit D to the Lease (Tenant Work Letter), and
Exhibit N to the Lease, are hereby deleted in its entirety.

 

f

(b) Concurrently  with  the  execution  of  this  Amendment,  and  as   a
condition precedent to the effectiveness of this Amendment, Tenant has elected
to amortize an additional tenant  improvement  allowance  in an amount equal  to
One Hundred  Twenty  Dollars ($120.00)

 

 



WES'l'\21tl 61S.:t03 .5

 



--------------------------------------------------------------------------------

 

per rentable square foot of the Premises (i.e., Ten Million Five Hundred
Twenty-Three Thousand Four Hundred Dollars ($10,523,400.00)) for additional
costs of the Tenant Improvements (the "Add ition al Tenant Improvement
Allowance"), as additional Base Rent to be paid  by Tenant to Landlord, which
shall be amortized on a straight-line basis over the remaining initial Term of
the Lease (commencing upon the first ( I st) day of the full calendar month
following the last day of the Abatement Period, together with interest at a rate
of six percent  (6%)  per annum, and which shall be paid by Tenant to Landlord
concurrently with monthly Base Rent as set forth in Section 4(a) of the Lease
(such amount, the "Additional Base Rent") in accordance with the amounts and
schedule stated in the modified Base Rent schedule (attached hereto as Schedule
I and incorporated herein by reference), which sets forth the new Base Rent to
be paid by Tenant  as increased to incorporate the Additional Base Rent required
hereunder.

 

(c) Concurrently with the execution of this Amendment, and as a condition
precedent to the effectiveness of this Amendment, Tenant shall provide Landlord
with  an updated costs statement of all costs to be incurred, or which have been
incurred. in connection with the design and construction of the Tenant
Improvements, which costs fo1m a basis for the amount of the construction
contract with the Contractor (''Contractor Costs Statement"). Tenant shall
promptly provide Landlord with an updated Contractor Cost Statement in the event
of any change in the Contractor Cost Statement, and Tenant's delivery of such
updated Contractor Costs Statement shall be provided to Landlord with each
request for disbursement of Tenant Improvement Allowance or Additional Tenant
Improvement Allowance as a condition precedent to such disbursement. Such
updated Contractor Cost Statement, and any future updated Contractor Cost
Statement shall be in the form of the costs statement generated by the
Contractor for the Tenant Improvements.

 

{d) In the event that the actual costs of the Tenant Improvements exceed the
costs set fo11h in the Final Costs Statement provided to Landlord pursuant to
Section 4.2.1 of Exhibit D to the Lease, Tenant shall, as a condition precedent
to the disbursement of the Tenant Improvement Allowance or Additional Tenant
Improvement Allowance, provide Landlord with evidence reasonably satisfactory to
Landlord that Tenant has paid to Contractor or other party requesting payment.
the actual costs of the Tenant Improvements that are the subject of the request
for disbursement.

 

 

4.

CONSTRUCTION OF TENANT IMPROVEMENTS BY TENANT'S AGENTS

 

(a)Section 4.?.I of Exhibit D to the Lease (Tenant Work Letter) is hereby
deleted in its entirety.

 

(b)Cost Budget. Prior to the commencement of the construction  of  the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the ''Final Costs Statement"), by trade, of the final costs to be
incurred, or which have been incurred, as set forth more particularly in Section
2.2.l. I through 2.2.1.8 above, in connection with the design and constrnction
of the Tenant Improvements to be performed by or at the direction of Tenant or
the Contractor (which costs form a basis for the amount of the construction
contract with the Contractor, if any (the "Final Costs"). Tenant shall be
responsible for all the Final Costs, and Tenant shall pay all such costs
directly to the Contractor or other party requesting  payment
as  and  when  due,  provided  that  nothing contained  in  this sentence
shall  be construed  to waive

 



2

WEST\2!13625 0J.5

 



--------------------------------------------------------------------------------

 

Tenant's right to receive the Tenant Improvement Allowance, the Additional
Tenant Improvement Allowance, the HVAC Allowance and the Roof Allowance. For
each request for disbursement of Tenant Improvement Allowance or Additional
Tenant Improvement Allowance to pay Tenant Improvement costs, Landlord shall
disburse to Tenant, Landlord's Pro Rata Share (defined below) until the full
amount of the Tenant Improvement Allowance and the Additional Tenant Improvement
Allowance (less Final Retention) are paid by Landlord subject to the terms of
the Work Letter and this Amendment. Such disbursement shall be in accordance
with the process set forth in Section 2.2.2 of this Work Letter, except that
Tenant shall demonstrate that the cost of the work completed complies with the
Final Cost Statement, as updated by the Construction Costs Statement or as
otherwise agreed between the parties. "'Landlord's Pro Rata Share" shall mean
the amount equal to thirty and ninety-five hundredths percent (30.95%) of such
Tenant Improvement costs subject to such request., The Final Retention amounts
for the Tenant Improvements shall be paid in accordance with Sections 2.2.2.2 of
this Work Letter. For purposes of illustration only, if the applicable bills and
invoices submitted to Landlord for disbursement for the costs of Tenant
Improvements is $100,000, Landlord would disburse to Tenant the amount of
$30,950 ($100,000 multiplied by the 30.95% Landlord's Pro Rata Share).

 

5.HVAC ALLOWANCE; ROOF ALLOWANCE.  Notwithstanding the  foregoing. and  for
avoidance of doubt, the Tenant's right to reimbursement for HVAC Work from the
HVAC Allowance and for Roof Work from the Roof Allowance shall continue to be on
a dollar for dollar basis, less Final Retention, in accordance with Section
2.2.3 of the Work Letter.

 

6.BROKERS. Tenant represents and warrants to Landlord  that  it  has not engaged
any broker, finder or other person who would be entitled to any commission or
fees in respect of the negotiation, execution or delivery of this Amendment, and
shall indemnify, defend and hold harmless Landlord against any loss, cost.
liability or expense incurred by Landlord as a result of any claim asserted by
any such broker, finder or other person on the basis of any arrangements or
agreements made or alleged to have been made by or on behalf of Tenant in
connection with any engagement regarding this Amendment.

 

7.CONTINUING EFFECTIVENESS. The Lease, except as amended hereby, remains
unamended, and, as amended hereby, remains in full force and effect.

 

8.COUNTERPARTS. This Amendment may be executed in counterparts,  each of which
shall constitute an original, and all of which, together, shall constitute one
document.

 

9.EXECUTION BY Boni PARTIES. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option to lease, and
it is not effective as an amendment to lease or otherwise until execution by and
delivery to both Landlord and Tenant. and execution and delivery hereof.

 

10.AUTHORIZATION. The parties signing on behalf of
each  party  hereby  represent and warrant that such parties have the capacity
set forth on the signature pages hereof and have full power and authority to
bind Tenant or Landlord, as applicable, to the terms hereof.

 

(SIGNATURES ON NEXT PAGE)

WESTI283625-103.53

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



 

 

 

 

 

 

 

 

 

 

PETER ARONSON AUTHORIZED SIGNER

LANDLORD:MARINA BOULEV ARD PROPERTY, LLC.



 

 

 

TENANT:SANGAMO THERAPEUTICS, INC..

a Delaware corporation

 

 

By: /s/ Kathy Yi

Printed Name: Kathy Yi

Title:            CFO

  



S-1

WI.S 1"1.283625-103.5

 



--------------------------------------------------------------------------------

 



 

 

Lease Month

 

 

Annual Base Rent

 

Monthly Base Rent

Monthly Rental Rate

Per RSF

I  - 12*

$2.999.169.00

 

$249.930.75

$2.85

13  -  16*

$3.814.895.80

$257.428.67

$2.94

17  - 24

$3.814.895.80

$348.147.64

$3.97

25 - 36

$4.270.446.00

$355.870.50

$4.06

37 - 48

$4.365.900.60

$363,825.05

$4.15

49 - 60

$4.464.218.76

$372.018.23

$4.24

61 - 72

$4.565.486.52

$380.457.21

$4.34

73 - 84

$4.669.792.32

$389.149.36

$4.44

85 - 96

$4,777.227.24

$398. I02.27

$4.54

97 - 108

$4.887.885.24

$407.323.77

$4.64

109  - 120

$5.001.862.92

$416,821.91

$4.75

121 -  13 2

$5.119.260.00

$426.605.00

$4.86

 

SCHEDULE   l MODIFIED BASE RENT SCHEDULE





Schedule   I

\\ r s•1'2K3625-W3.5

 

